DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on July 11, 2022. Claim(s) 1-19 are pending and examined herein.

Response to Arguments
	Applicant’s arguments with respect to the 102 (a)(1) rejection of claims 1 and 5-8 as being anticipated by NIH Clinical Trials.gov (Identifier: NCT02600494) (referred to as “NIH Clinical Trials” hereinafter) have been fully considered.
 	Applicant argues:
Applicant’s claim 1 claims a “method for the treatment of Bipolar II Disorder, comprising administering to a patient in need thereof, a therapeutically effective amount of lumateperone” (emphasis added). The word “treatment” and the words “therapeutically effective amount” require that the administering of the lumateperone has at least some degree of therapeutic efficacy, i.e., that it can, in-fact, “treat” the bipolar disorder, or at least some symptom thereof.

NIH Clinical Trials discloses a study whose aim is to “evaluate” the efficacy of lumateperone for such uses, but nothing in NIH Clinical Trials actually discloses that lumateperone actually treats bipolar disorder, or any symptom thereof. There are no results for the clinical trial disclosed in NIH Clinical Trials. All that NIH Clinical Trials provides is a blueprint for a clinical study which with no indication of what the result of the clinical trial was.

NIH Clinical Trials discloses that the clinical study had three arms: a placebo arm, a 40 mg lumateperone arm, and a 60 mg lumateperone arm. NIH Clinical Trials, page 3. However, nothing in NIH Clinical Trials discloses that either the 40 mg nor the 60 mg dose of lumateperone is “therapeutically effective.” Indeed, nothing in NIH Clinical Trials discloses that lumateperone, at any dose, is actually effective in treating bipolar II disorder. Therefore, Applicant submits that NIH Clinical Trials fails to disclose every element of Applicant’ claim 1, at least because, it fails to disclose actually treating bipolar II disorder using a therapeutically effective dose of lumateperone.

 	Examiner respectfully notes that while the NIH Clinical Trials do not specifically teach “treatment”, the trials specifically envision the treatment of bipolar depression with the same drug, lumateperone, administered at the same doses of the instant claims, thereby providing the same “effective” dose. Moreover, the outcome of the therapeutic efficacy of the study employs the same MADRS as the instant invention. Therefore, the teachings of the NIH Clinical Trials anticipate the instant claims.
 	Applicant’s arguments with respect to the 103 rejection of claims 2-4 and 9-13 as being unpatentable over NIH Clinical Trials.gov (Identifier: NCT02600494) (referred to as “NIH Clinical Trials” hereinafter) as applied to claims 1 and 5-8 in the 102(a)(1) rejection above in view of Mates (US 2017/0183350).

		Even if, arguendo, the disclosures of NIH Clinical Trials and Mates suggested that lumateperone might be effective in treating bipolar II disorder, Applicant submits that the data in the Specification demonstrate an unexpected degree of effectiveness. As shown by Applicant’s data, after a 43-day (6-week) course of treatment with lumateperone, bipolar disorder patients showed a statistically significant improvement in symptoms according to both the MADRS and the CGI-BP-S scales, compared to placebo. Specification, para. [0054]. For the MADRS scale, in the intent-to-treat populations, lumateperone provided an almost 17-point reduction, compared to only 12 points for placebo. Specification, para. [0054]. It was further surprisingly found that a reduction in MADRS score occurred as early as week 1 of the trial. Specification, para. [0054].

		Nothing in either NIH Clinical Trials nor Mates would teach or suggest such outcomes. Applicant therefore submits that all claims are non-obvious over NIH Clinical Trials and Mates, and Applicant respectfully requests withdrawal of the rejections.


 	As discussed above, the NIH Clinical Trials envision treating the same disease, in the same amounts, and evaluate using the same methods (i.e., MADRAS), therefore necessarily that the same degree of effectiveness and results would be observed. Therefore, Applicant’s unexpected results are not persuasive. 
 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The maintained/modified rejections are made in the Final Office action below as necessitated by amendment.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1 and 5-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by NIH Clinical Trials.gov (Identifier: NCT02600494) (referred to as “NIH Clinical Trials” hereinafter).

 	NIH Clinical Trials discloses a study evaluating the efficacy and safety of ITI-007 (Lumateperone) in patients diagnosed with Bipolar I or Bipolar II disorder having a major depressive episode, thereby meeting the limitations of claims 1 and 7.
 	NIH Clinical Trials discloses a dosage regimen of 40mg or 60mg of Lumateperone administered orally as capsules, once daily over the course of 6 weeks, thereby meeting the limitations of claims 5 and 6.
  	NIH Clinical Trials discloses the study employs Montgomery-Åsberg Depression Rating Scale (MADRS) as a measure of the success of the course of treatment. The time frame is over a span of 6 weeks, thereby meeting the limitations of claim 8.
 	Based on the foregoing reasons, the instant claims are deemed anticipated by the cited art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 2-4 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over NIH Clinical Trials.gov (Identifier: NCT02600494) (referred to as “NIH Clinical Trials” hereinafter) as applied to claims 1 and 5-8 in the 102(a)(1) rejection above in view of Mates (US 2017/0183350).
NIH Clinical Trials is discussed above.
NIH Clinical Trials does not teach lumateperone as a toluenesulfonic acid salt, as required by the limitations of claim 2.
Mates teaches substituted heterocycle fused gamma- carbolines, in free, pharmaceutically acceptable salt and/or substantially pure form as described herein, pharmaceutical compositions thereof, and methods of use in the treatment of diseases involving 5 -HT2A receptor, serotonin transporter (SERT) and/or pathways involving dopamine D1/D2 receptor signaling systems, e.g., diseases or disorders such as anxiety, psychosis, schizophrenia, sleep disorders, sexual disorders, migraine, conditions associated with cephalic pain, social phobias, gastrointestinal disorders such as dysfunction of the gastrointestinal tract motility and obesity; depression and mood disorders associated with psychosis or Parkinson's disease; psychosis such as schizophrenia associated with depression; bipolar disorder; and other psychiatric and neurological conditions, as well as to combinations with other agents (abstract; [0001]).
NIH Clinical Trials does not teach lumateperone as a solid crystalline salt as required by claim 3.
Mates teaches the compound of formula I is a toluenesulfonic acid addition salt [0035] in amorphous or crystalline form [0199].
NIH Clinical Trials does not teach lumateperone in deuterated form as required by claim 4.
Mates teaches lumateperone in deuterated form ([0207]; [0209]; claim 1).
NIH Clinical Trials does not specifically teach wherein the treatment does not result in one or more of hyperglycemia, dyslipidemia, weight gain, suicidal ideation or suicidal thoughts, or extrapyramidal symptoms including akathisia.
Mates teaches the compounds provide effective treatment without or with minimal extrapyramidal side effects [0105].
NIH Clinical Trials does not teach the concurrent administration of a mood-stabilizing agent, as required by the limitations of claim 10. 
Mates teaches the Compounds of invention may be simultaneously, sequentially, or contemporaneously administered with other anti-depressant, anti-psychotic, other hypnotic agents, and/or agents use to treat Parkinson's disease or mood disorders or dementia [0105].
NIH Clinical Trials does not teach wherein the patient was previously treated with an SSRI, as required by the limitations of claims 11-13.
Mates teaches method I or any of Formulae 7.1-7.8, wherein said patient is unable to tolerate the side effects of convention antipsychotic drugs, e.g., chlorpromazine, haloperidol, droperidol, fluphenazine, loxapine, mesoridazine, molindone, perphenazine, pimozide, prochlorperazine, promazine, thioridazine, thiothixene, trifluoperazine, clozapine, aripiprazole, olanzapine, quetiapine, risperidone and ziprasidone ([0060]- [0061]).
Regarding claims 16-18, Mates teaches the compounds may be used in combination with a second therapeutic agent, may be simultaneously, sequentially, or contemporaneously administered with other anti-depressant, anti-psychotic, other hypnotic agents, and/or agents use to treat Parkinson's disease or mood disorders or dementia. Side effects may be reduced or minimized by administering a compound of the Invention in combination with one or more second therapeutic agents in free or salt form, The Compounds of the Invention are useful to treat dyskinesia in a patient receiving dopaminergic medications, e.g., selected from levodopa and levodopa adjuncts (carbidopa, COMT inhibitors, MAO-B inhibitors), dopamine agonists, and anticholinergics, e.g., such as are used in the treatment of Parkinson's disease [0105].
Regarding claim 19, Mates teaches the compounds may be administered for a sustained period of time, up to 90 days [0171]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that the administration of lumateperone would be useful in the treatment of bipolar II disorder as disclosed in the NIH Clinical Trials. The skilled artisan would have found it obvious to also employ the deuterated form, toluenesulfonic acid addition salt, a solid crystalline salt forms of lumateperone in the treatment of bipolar II disorder. The motivation provided by Mates, teaches lumateperone in the instant forms for the treatment of bipolar disease. The skilled artisan would expect that lumateperone employed in the treatment of bipolar II disorder would be also be effective in various salt and crystal form discussed above. Furthermore, patient population previously treated with an SSRI would also be expected to benefit from said regimen.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-19 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627